ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-084, concluding that ANDREW M. KIM-MEL, formerly of CEDAR KNOLLS, who was admitted to the bar of this State in 1968, and who has been temporarily suspended from the practice of law since May 24, 2006, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), and RPC 1.4(b) (failure to communicate with client), and good cause appearing;
It is ORDERED that ANDREW M. KIMMEL is hereby reprimanded; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.